                                                                                  United States District Court
                                                                                    Southern District of Texas

UNITED STATES DISTRICT COURT                               SOUTHERN DISTRICT OFENTERED
                                                                                TEXAS
                                                                                      March 05, 2019
                                                                                    David J. Bradley, Clerk

Adnan Asif Parveen                              §
                                                §
versus                                          §         Civil Action 1:19−cv−00030
                                                §
Kirstjen Nielson, et al.                        §

                           Order Setting Initial Pretrial Conference

1.       Counsel shall appear for an Initial Pretrial Conference:

                                 May 28, 2019, at 01:30 PM
                        Before the Honorable Fernando Rodriguez, Jr.
                                 United States District Judge
                                Third Floor-Courtroom No. 6
                                  United States Courthouse
                                 600 E. Harrison Street, #301
                                  Brownsville, Texas 78520


2.       The Plaintiff(s) filing this suit, or the party removing this suit from state court,
         SHALL SERVE THE OPPOSING PARTY OR PARTIES with copies of this
         ORDER SETTING INITIAL PRETRIAL CONFERENCE.

3.       The plaintiff must serve the defendant within 90 days of filing the complaint. The
         plaintiff's failure to file proof of service within that time may result in dismissal by
         the court on its own initiative. See Fed. R. Civ. P. 4(m).

4.       Within 15 days of receiving this order, counsel must file a list of all entities that
         are financially interested in this litigation, including parent, subsidiary, and
         affiliated corporations as well as all known attorneys of record. When a group
         description is effective disclosure, an individual listing is not necessary. Underline
         the names of corporations with publicly traded securities. Counsel must promptly
         amend the list when parties are added or additional interested parties are identified.

5.       By the Initial Pretrial Conference, counsel will have interviewed their clients and
         read all readily available relevant documents.

6.       By the Initial Pretrial Conference, counsel must have discussed the possible
         effectiveness of Alternative Dispute Resolution with their clients and each other.
         At the Initial Pretrial Conference, the court will consider whether a method of
         Alternative Dispute Resolution is suited to this case.
7.   At the Initial Pretrial Conference, the Court will enter a Scheduling Order and may
     rule on motions pending or made at the conference.

8.   Failure to comply with this Order Setting Initial Pretrial Conference may result in
     sanctions, including dismissal of the action and assessment of expenses.
